Citation Nr: 1409548	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold injury of the upper extremities.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The claim of service connection for residuals of cold injury of the upper extremities is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts that he suffered cold injuries of the hands in service.  

The service treatment records show cold injuries to the lower extremities, but not of the upper extremities.  

After service, in December 2010 on VA cold injury protocol examination, there was no complaint, history, or finding of residuals of cold injury of the upper extremities. 

VA records show that in March 2011 the Veteran complained of intermittent tingling in the fingers, but an electromyography and nerve conduction velocity study showed no electrophysiological evidence of sensory or motor polyneuropathy.  




In a rating decision in August 2011, the RO granted service connection for residuals of cold injury of the lower extremities.  The RO denied service connection for residuals of cold injury of the upper extremities, because there was no current diagnosis.

In January 2013, the Veteran submitted a statement from a private physician.  The physician stated that the Veteran's inability to hold objects very well and poor hand dexterity were due to residuals of cold injury in service. 

As the record does not contain sufficient medical evidence to decide the claim, but does contain credible evidence that the Veteran was exposed to cold in service, and as there is medical evidence of current disability, inability to hold objects very well and poor hand dexterity, and as the claimed disability may be associated with cold exposure in service, a VA is required to provide a medical examination under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has residuals of cold injury of the upper extremities, and, if so, 

b).  Whether the residuals of cold injury is related to documented cold exposure in service.  

The Veteran's file must be available to the examiner for review.



In formulating the opinion, the VA examiner is asked to consider that although there was no contemporaneous record of cold injury to the hands in service, the Veteran is competent to describe cold exposure and the Board finds the Veteran's statements credible. 

2.  After the development is completed, adjudicate the claim of service connection for residuals of cold injury of the upper extremities, considering the recent statement of a private physician.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


